UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 SIMONE L. GREGGS,                                 )
                                                   )
                        Plaintiff,                 )
                                                   )
                        v.                         )       Civil Action No. 12-1107 (RJL)
                                                   )
AUTISM SPEAKS, INC. et al,                         )
                                                   )
                        Defendants.                )


                                            ORDER

          For the reasons set forth in the Memorandum Opinion entered this date, it is this

~March, 2013, hereby
          ORDERED that defendants' Motion to Dismiss [Dkt. #3] is GRANTED; it is

further

          ORDERED that plaintiffs complaint [Dkt. #1] is DISMISSED.

                 SO ORDERED.